Exhibit 10.1

FOURTH AMENDMENT TO LOAN AGREEMENT

 

THIS FOURTH AMENDMENT TO LOAN AGREEMENT (this “Amendment”) is entered into as of
May 31, 2019, between FIRST FOUNDATION INC., a Delaware corporation
(“Borrower”), and NEXBANK SSB (with its participants, successors and assigns,
“Lender”).

 

R E C I T A L S

 

A.

Borrower and Lender are parties to that certain Loan Agreement dated as of
February 8, 2017 (as heretofore amended and as it may be further amended,
modified, supplemented, restated or amended and restated from time to time, the
“Loan Agreement”). Unless otherwise indicated herein, all terms used with their
initial letter capitalized are used herein with their meaning as defined in the
Loan Agreement and all Section references are to Sections in the Loan Agreement.

 

 

B.

On April 6, 2018, Borrower executed a Second Amended and Restated Promissory
Note in the principal amount of $75,000,000 in favor of Lender, evidencing the
Loan (the “A&R Note”).

 

 

C.

Borrower and Lender have agreed to decrease the maximum amount of the Loan in an
amount equal to $35,000,000, after which the maximum outstanding principal
balance of the Loan as of the Effective Date (as hereinafter defined) shall be
$40,000,000.

 

 

 

D.

Borrower has requested that Lender amend the Loan Agreement as provided below.

 

E.

Borrower has requested that Lender amend the A&R Note as provided in the Third
Amended and Restated Promissory Note being delivered in connection herewith (the
“Third Amended and Restated Note”).

 

 

F.

Borrower and Lender desire to amend the Loan Documents, subject to the terms,
conditions, and representations set forth herein, as requested by Borrower.

 

 

G.

Borrower and Lender agree to the other terms and provisions provided below,
subject to the terms, conditions, and representations set forth herein.

 

 

NOW, THEREFORE, in consideration of these premises and other valuable
consideration, the receipt and adequacy of which are hereby acknowledged, the
parties hereto agree, as follows:

 

 

1.

Amendments to Loan Agreement. Subject to the satisfaction of the conditions set
forth herein, the Loan Agreement is amended as follows:

 

 

(a)

The following definition in Section 2.1 of the Loan Agreement is hereby amended
and restated in its entirety to read as follows:

 

 

“Note: That certain Third Amended and Restated Revolving Promissory Note dated
as of the Fourth Amendment Effective Date in the aggregate principal amount of
$40,000,000, or such lesser amount of the Loans as may be outstanding hereunder,
made payable to the order of Lender, to evidence the Loans.”

 

(b)

Section 2.1 of the Loan Agreement is hereby amended to add the following
definitions in the appropriate alphabetical order as follows:

 

 

“Fourth Amendment Effective Date: May 31, 2019.

 

 

 

 

 

 

 



“Incremental Amount Date” has the meaning specified in Section 4.7(a)(i).

“Incremental Revolving Loan Commitments” has the meaning specified in Section
4.7(a)(i).”

 

--------------------------------------------------------------------------------

 

(c)

The first paragraph Section 4.1 of the Loan Agreement is hereby amended and
restated in its entirety to read as follows:

 

 

“Lender agrees to make, from time to time during the Term of the Loan, revolving
loans (the “Loans”) (sometimes referred to herein as “Revolving Credit
Advances”) to Borrower, on the terms and provisions and subject to the
conditions of this Agreement and the other Loan Documents. The maximum aggregate
principal amount of such Revolving Credit Advances shall not, at any time,
exceed Forty Million Dollars ($40,000,000) or such other amount to the extent
Borrower elects to request Incremental Revolving Loan Commitments pursuant to
Section 4.7 (the “Loan Amount”). Subject to the foregoing limitation, and the
other terms and provisions of this Agreement, during the Term of the Loan
Borrower may borrow and may repay loans hereunder, without any premium, penalty
or other charges of any kind whatsoever, and may reborrow any or all of the Loan
Amount as provided in Subsection 4.1(b) below.”

 

 

(d)

The Loan Agreement is hereby amended to add a new Section 4.7 thereto as
follows: “4.7Incremental Revolving Loans.

 

(a)Incremental Revolving Loans. The Borrower may, by written notice to Lender,
elect to request the establishment of incremental revolving loan commitments
(the “Incremental Revolving Loan Commitments”); provided that upon giving effect
to such establishment, which shall be in the sole discretion of Lender pursuant
to Section 4.7(c), the aggregate principal amount of the Incremental Revolving
Loan Commitments shall not exceed $35,000,000. Any request for an Incremental
Revolving Loan Commitment shall be in a minimum amount of $10,000,000 and
integral multiples of $1,000,000 in excess thereof. Each such notice shall
specify the date (each, an “Incremental Amount Date”) on which the Borrower
propose that the Incremental Revolving Loan Commitments shall be effective,
which shall be not less than thirty (30) days after the date on which such
notice is delivered to Lender. Such Incremental Revolving Loan Commitments shall
become effective as of such Incremental Amount Date upon the satisfaction in
form and substance reasonably satisfactory to Lender of the conditions set forth
in Section 4.7(b).

 

(b)Conditions to Increase. The effectiveness of each Incremental Revolving Loan
Commitment shall be in the sole discretion of Lender (pursuant to Section
4.7(c)) and shall be subject to the following conditions that on and as of such
Incremental Amount Date:

 

(i)No Default would occur or be continuing before or after giving effect to such
Incremental Revolving Loan Commitment.

 

(ii)Both before and after giving effect to the consummation of the Incremental
Revolving Loan Commitment, and the transactions related thereto, each of
the  representations and warranties  contained in this Agreement and the other
Loan Documents shall be true and correct in all material respects to the same
extent as though made on and as of that date, except to the extent such
representations and warranties specifically relate to an earlier date, in which
case such representations and warranties shall have been true and correct in all
material respects on and as of such earlier date (provided that if a
representation and warranty is qualified as to materiality, the materiality
qualifier set forth above shall be disregarded with respect to such
representation and warranty for purposes of this condition).

 



2

 

 



--------------------------------------------------------------------------------

 

(iii)The Borrower shall deliver or cause to be delivered any legal opinions or
other documents reasonably requested by Lender in connection with any such
transaction

 

(iv)A certificate of a Responsible Officer shall be delivered to Lender stating
that the conditions with respect to such Incremental Revolving Loan Commitment
under this Section 4.7(b) have been satisfied.

 

(c)No Obligation to Increase. Notwithstanding anything herein to the contrary,
Lender shall not have any obligation to agree to increase any of its Commitments
hereunder and any election to do so shall be in the sole discretion of Lender.”

 

(e)

Section 11.9(a) of the Loan Agreement is hereby amended to delete the phrase
“7.5%” and replace it with the phrase “6.5%”.

 

 

(f)

Section 11.10 of the Loan Agreement is hereby amended to delete the phrase
“11.0%” and replace it with the phrase “10.5%”.

 

 

 

2.

Conditions Precedent. Notwithstanding any contrary provision, this Amendment
shall be effective on the first Business Day upon which all of the following
conditions precedent have been satisfied (the “Effective Date”):

 

 

(a)

Lender shall have received counterparts of this Amendment executed by Borrower,
Lender, and each other party set forth on the signature pages hereto, and the
original executed Third Amended and Restated Note;

 

 

(b)

Lender shall have received satisfactory evidence that Borrower has paid the fees
and expenses of counsel described in Section 5;

 

 

(c)

No Default or Event of Default shall have occurred and be continuing or shall
result after giving effect to this Amendment;

 

 

(d)

Lender shall have received such other instruments and documents incidental and
appropriate to the transactions provided for herein as Lender or its counsel may
reasonably request, and all such documents shall be in form and substance
satisfactory to Lender (it being agreed that execution of this Amendment by
Lender shall evidence that the foregoing conditions have been fulfilled).

 

 

 

3.

Reaffirmation of Loan Documents and Liens. Except as amended and modified
hereby, any and all of the terms and provisions of the Loan Agreement and the
other Loan Documents shall remain in full force and effect and are hereby in all
respects ratified and confirmed by Borrower. Borrower hereby agrees that, except
as expressly provided in this Amendment, the amendments and modifications herein
contained shall in no manner affect or impair the liabilities, duties and
obligations of Borrower under the Loan Agreement and the other Loan Documents or
the Liens securing the payment and performance thereof. Borrower further
confirms that the liens and security interests in the Collateral created under
the Loan Documents secure, among other indebtedness, Borrower’s obligations
under the Loan Documents, and all modifications, amendments, renewals,
extensions, and restatements thereof.

 

 

 

4.

Representations and Warranties. As a material inducement for Lender to enter
into this Amendment, Borrower hereby represents and warrants to Lender (with the
knowledge and intent that Lender is relying upon the same in consenting to this
Amendment) that as of the Effective Date, and after giving effect to the
transactions contemplated by this Amendment: (a) all representations and
warranties in the Loan Agreement and in all other Loan Documents are true and
correct in all material

 

 



3

 

 



--------------------------------------------------------------------------------

 

respects, as though made on the date hereof, except to the extent that (i) any
of them speak to a different specific date; or (ii) the facts or circumstances
on which any of them were based have been changed by transactions or events not
prohibited by the Loan Documents; (b) no Default or Event of Default exists
under the Loan Documents or will exist after giving effect to this Amendment;
(c) this Amendment has been duly authorized and approved by all necessary
organizational action and requires the consent of no other Person, and is
binding and enforceable against Borrower in accordance with its terms; and (d)
the execution, delivery and performance of this Amendment in accordance with its
terms, does not and will not, by the passage of time, the giving of notice, or
otherwise: (i) require any governmental approval, other than such as have been
obtained and are in full force and effect, or violate any applicable law
relating to Borrower; (ii) conflict with, result in a breach of, or constitute a
default under the Constituent Documents of Borrower thereof, or any indenture,
agreement, or other instrument to which Borrower is a party or by which it or
any of its properties may be bound; or (iii) result in or require the creation
or imposition of any Lien upon or with respect to any property now owned or
hereafter acquired by Borrower.

 

 

5.

Fees, Costs and Expenses. Borrower agrees to pay promptly the reasonable fees
and expenses of counsel to Lender for services rendered in connection with the
preparation, negotiation, reproduction, execution, and delivery of this
Amendment and all related documents; and

 

 

 

6.

Miscellaneous.

 

 

(a)

This Amendment shall be deemed to constitute a Loan Document for all purposes
and in all respects. Each reference in the Loan Agreement or Third Amended and
Restated Note to “this Agreement,” “hereunder,” “hereof,” “herein” or words of
like import, and each reference in the Loan Agreement or in any other Loan
Document, or other agreements, documents or other instruments executed and
delivered pursuant to the Loan Agreement to the “Loan Agreement”, shall mean and
be a reference to the Loan Agreement as amended by this Amendment.

 

 

 

(b)

The Loan Documents shall remain unchanged and in full force and effect, except
as provided in this Amendment and the Third Amended and Restated Note, and are
hereby ratified and confirmed. The execution, delivery, and effectiveness of
this Amendment shall not, except as expressly provided herein, operate as a
waiver of any rights of Lender under any Loan Document, nor constitute a waiver
under any of the Loan Documents.

 

 

 

(c)

All of the terms and provisions of this Amendment shall bind and inure to the
benefit of the parties hereto and their respective successors and assigns.

 

 

 

(d)

This Amendment may be executed in one or more counterparts and by different
parties hereto in separate counterparts each of which when so executed and
delivered shall be deemed an original, but all such counterparts together shall
constitute but one and the same instrument; signature pages may be detached from
multiple separate counterparts and attached to a single counterpart so that all
signature pages are physically attached to the same document. Delivery of
photocopies of the signature pages to this Amendment by facsimile or electronic
mail shall be effective as delivery of manually executed counterparts of this
Amendment.

 

 

 

(e)

THIS AMENDMENT, THE LOAN AGREEMENT, AND THE OTHER LOAN DOCUMENTS REPRESENT THE
FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS OR ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN
ORAL AGREEMENTS BETWEEN THE PARTIES.

 

 

 

(f)

The headings, captions and arrangements used in this Amendment are, unless
specified otherwise, for convenience only and shall not be deemed to limit,
amplify or modify the terms of this Amendment, nor affect the meaning thereof.

 

 



4

 

 



--------------------------------------------------------------------------------

 

 

(g)

Any provision of this Amendment held to be invalid, illegal or unenforceable in
any jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such invalidity, illegality or unenforceability without affecting the validity,
legality and enforceability of the remaining provisions hereof; and the
invalidity of a particular provision in a particular jurisdiction shall not
invalidate such provision in any other jurisdiction.

 

 

 

(h)

This Amendment shall be construed in accordance with and governed by the laws of
the State of Texas without regard to its principles of conflicts of laws.

 

 

 

(i)

The execution, delivery and effectiveness of this Amendment shall not operate as
a waiver of any right, power or remedy of Lender under any of the Loan
Documents, nor constitute a waiver of any provision of any of the Loan Documents

 

 

[Remainder of Page Intentionally Left Blank; Signature Page Follows]

 

IN WITNESS   WHEREOF, the parties hereto have executed this Amendment in
multiple counterparts on the date stated on the signature pages hereto, but
effective as of Effective Date.

 

 

BORROWER:

 

FIRST FOUNDATION INC.,

a Delaware corporation


By:/s/ JOHN MICHEL
Name: John Michel
Title: Chief Financial Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



Signature Page to

Fourth Amendment to Loan Agreement

 



5

 

 



--------------------------------------------------------------------------------

 

LENDER:

NEXBANK SSB


By:/s/ RHETT MILLER
Name: Rhett Miller
Title: SVP & Chief Credit Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



Signature Page to

Fourth Amendment to Loan Agreement

 